DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 3, 5 – 7 and 9 are allowable over the Prior Art of Record because it fails to teach or suggest a level comprising a protective outer cover comprising an outer surface; an inner surface; a body between the outer surface and the inner surface; a first rib extending inwardly away from the inner surface; and a second rib extending inwardly away from the inner surface; wherein the first rib is received by the first channel and the second rib is received into the second channel, wherein engagement between the first rib and first channel and the second rib and the second channel couples the protective outer cover to the level body, wherein the body of the protective outer cover includes a pair of vertical sidewalls extending away from an end wall, wherein the first rib and the second rib extend inward from portions of the inner surface defined by the vertical sidewalls, wherein heights of the vertical sidewalls are less than a height of the wall of the level body such that portions of the left and -2-Atty. Dkt. No. 066749-2593 right side surfaces of the level body and the upper 

Claims 21 – 26 are allowable over the Prior Art of Record because it fails to teach or suggest a level comprising a level body comprising a protective outer cover comprising an outer surface; an inner surface; a body between the outer surface and the inner surface; a first rib extending inwardly away from the inner surface; and a second rib extending inwardly away from the inner surface; wherein the first rib is received by the first channel and the second rib is received into the second channel, wherein engagement between the first rib and first channel and the second rib and the second channel couples the protective outer cover to the level body; wherein the first channel and the second channel each define an opening located at a first end of the level body, wherein the first channel and the second channel both extend longitudinally relative to the left and right side surfaces from the first end of the level body toward a second end of the level body, wherein the ribs of the protective outer cover slidably engage the first and second channels of the level body; wherein a height dimension of the first channel is less than a height dimension of the first rib of the protective outer cover such that engagement between the first channel and the first rib limits movement of the protective outer cover away from the level body in a direction perpendicular to the left side surface, wherein a height dimension of the second channel is less than a height dimension of the second rib of the protective outer cover such that engagement between the second channel and the second rib limits movement of the protective outer cover away from the level body in a 

Claims 27 – 33 are allowable over the Prior Art of Record because it fails to teach or suggest a level comprising a level body comprising an upper surface; a lower surface opposite the upper surface; and a protective outer cover comprising: an outer surface; an inner surface; a body between the outer surface and the inner surface; a first rib extending inwardly away from the inner surface; and a second rib extending inwardly away from the inner surface; wherein the first rib is received by the first channel and the second rib is received into the second channel, wherein engagement between the first rib and first channel and the second rib and the second channel couples the protective outer cover to the level body; wherein the protective outer cover includes a window formed from a transparent material supported by the body of the protective outer cover, wherein the window is positioned adjacent the level vial such that the level vial is viewable through the window in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 12, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861